Citation Nr: 0333048	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs benefits in accordance with 38 U.S.C.A. § 
6103 (West 2002).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had service from December 1941 to February 1946, 
with recognized guerrilla service from December 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 final administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, as 
well as a Forfeiture Decision dated in April 2002 by the 
Compensation and Pension Service.  


FINDINGS OF FACT

1.  In support of his claim for VA benefits, R. A. submitted 
a 1985 affidavit that reflects being written and signed by 
the veteran.  The statement indicates that both the veteran 
and R. A. were prisoners of war from April 1942 to May 1942 
at "Odonnel Concentration Camp."

2.  Evidence in the claims folder establishes that neither 
the veteran nor R. A. was a prisoner of war during the period 
noted or the location stated in the 1985 statement.  

3.  In a December 2000 statement, the veteran denied 
executing or signing the 1985 affidavit in question.  

4.  Handwriting analysis confirms that the signature on the 
1985 affidavit was made by the veteran.   


CONCLUSION OF LAW

Declaration of forfeiture of VA benefits in accordance with 
38 U.S.C.A. § 6103 is proper.  38 U.S.C.A. § 6103 (West 
2002); 38 C.F.R. § 3.901 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Board acknowledges that there has been no specific notice 
or development accomplished pursuant to the VCAA.  The RO did 
inquire of the veteran as to relevant information and 
conducted an investigation concerning whether fraud was 
involved.  It provided the veteran with notice of the 
applicable law and regulations in its July 2001 proposed 
administrative decision and the September 2001 final 
administrative decision, as well as the August 2002 statement 
of the case.  Additional notice was provided in the April 
2002 Forfeiture Decision from Compensation and Pension 
Service.  To the extent this notice and development may fail 
to satisfy VCAA requirements, the Board emphasizes that the 
instant appeal involves a purely legal determination as to 
the veteran's status as an eligible recipient of VA benefits.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  When no amount of 
notice or assistance will change a claimant's legal status, 
deficiencies in notice or assistance are nonprejudicial.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003) (finding 
nonprejudicial error in Board's failure to discuss amended 
duty to notify and failure of required development when 
appellant was ineligible as a matter of law for dependency 
and indemnity compensation).  See also 38 U.S.C.A. § 5103A(2) 
(VA is not required to provide assistance to a claimant under 
the VCAA if no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  Thus, the 
Board finds no reasonable basis for remanding the appeal to 
the RO for the provision of additional notice or assistance.  
See Soyini v. Derwinski, 1 Vet. App. 540 (blind adherence to 
the law is not required when it would impose additional 
burdens on VA without benefit flowing to the veteran). 

Analysis

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary (except laws pertaining to insurance benefits) 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. § 3.901 (2003).  After September 1, 1959, 
forfeiture by reason of fraud may be declared only in certain 
circumstances, to include where the fraudulent act was 
committed in the Philippine Islands.  38 C.F.R. § 3.901(d).  
Where the veteran's rights have been forfeited, no part of 
his or her benefit may be paid to his or her dependents. Id.     

The veteran submitted his original claim for VA compensation 
benefits in 1961.  A March 1961 certification from the 
service department provided the dates of the veteran's 
service, noting that an alleged period of prisoner of war 
status was not supported.  In a January 1962 rating decision, 
the RO awarded the veteran service-connected disability 
compensation.    

In support of a claim for VA benefits, R. A. submitted a 1985 
statement that reflected being written and signed by the 
veteran.  The statement indicated that both the veteran and 
R. A. were prisoners of war from April 1942 to May 1942 at 
"Odonnel Concentration Camp."  

The RO subsequently began a field investigation related to R. 
A.'s claim for benefits with regard to his alleged prisoner 
of war status.  In depositions taken in January 2000 in 
connection with this investigation, both the veteran and R. 
A. denied ever having been a prisoner of war interned at Camp 
O'Donnel.  In October 2000, the RO asked the veteran to 
explain the circumstances under which he executed the 1985 
affidavit and to state whether the signature on the document 
was his.  In a December 2000 reply, the veteran denied 
executing or signing the 1985 affidavit.  In January 2001, 
the RO requested forensic analysis of the handwriting on the 
1985 statement to determine whether in fact the statement was 
executed by the veteran.  The June 2001 report confirmed that 
the signature on the 1985 affidavit was made by the veteran.   

Thus, the evidence of record in this case shows that the 
veteran signed a statement in 1985 that provided false 
information used by a different claimant in support of his 
claim for VA benefits.  The veteran's December 2000 statement 
denying that he signed the 1985 affidavit, which is 
affirmatively rebutted by forensic handwriting analysis, also 
provides false information.  Accordingly, the Board finds 
that the criteria for declaring forfeiture of the veteran's 
benefits are met.  38 U.S.C.A. 
§ 6103; 38 C.F.R. § 3.901.    

In support of his appeal, the veteran proffers several 
arguments: that he did not create or sign the 1985 affidavit; 
that, if he did sign the affidavit, he did not know what he 
was signing or intend to present false information; that the 
false information provided did not relate to his own claim 
such that he did not stand to benefit from the false 
information; and that he did not personally submit the 1985 
affidavit to VA.  He asserts that forfeiture of his VA 
benefits is too harsh a punishment under the circumstances at 
issue here.  

In response to these arguments, it is emphasized that the 
Board is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  As discussed above, the 
relevant law applies to fraud in any claim for VA benefits 
(other than insurance benefits), not just a claim affecting 
the veteran's benefits.  The law also encompasses fraud 
perpetrated in virtually any manner, not just fraud in which 
the veteran has personal involvement, i.e., personally filed 
the fraudulent document.  The Board acknowledges that the 
language of the law contemplates knowledge on the part of the 
individual involved in the fraud.  However, although the 
veteran denies knowing or intending to present false 
information in the 1985 affidavit, the Board is not persuaded 
that knowledge is not present with respect to the December 
2000 statement in which the veteran denies signing the 
affidavit, which has also been determined to be false.  In 
such circumstances, the law mandates that the perpetrator 
shall forfeit all rights, claims, and benefits under all laws 
administered by VA (except insurance benefits), without 
regard to whether the consequence appears too severe to the 
individual affected.  38 U.S.C.A. § 6103(a).  Thus, despite 
the veteran's contentions, the Board finds that the criteria 
for forfeiture are met.  Accordingly, the appeal is denied.   




ORDER

As declaration of forfeiture of VA benefits in accordance 
with 38 U.S.C.A. § 6103 is proper, the appeal is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



